******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
         LYNDA PRYOR v. EDMOND PRYOR
                  (AC 36454)
                  (AC 36874)
                  (AC 37424)
                  (AC 37425)
                  Gruendel, Alvord and West, Js.
   Argued November 17, 2015—officially released January 19, 2016

   (Appeal from Superior Court, judicial district of
  Fairfield, Calmar, J. [dissolution judgment]; Hon.
Howard T. Owens, Jr., judge trial referee [motion for
order; motion for disqualification; motion for counsel
               fees; motion to modify].)
  Edmond J. Pryor, self-represented, with whom, on
the brief, was Jeanmarie A. Riccio, for the appellant
(defendant).
  Yakov Pyetranker, with whom, on the brief, were
Annmarie P. Briones and Gary I. Cohen, for the appel-
lee (plaintiff).
                         Opinion

   PER CURIAM. These four appeals, consolidated by
order of this court into two appeals, arise from postdis-
solution rulings by the trial court. In appeal AC 36454
and AC 36874, the defendant, Edmond Pryor, claims
that the court improperly ordered him to list marital
property located at Williamsbridge Road in Bronx, New
York at $499,000, when the dissolution judgment
required the court to use the average of two appraisals
if the parties could not agree on a listing price.1 In
appeal AC 37424 and AC 37425, the defendant claims
that the court improperly (1) denied his motion to mod-
ify his alimony and child support obligations, (2) denied
his motion to disqualify the presiding judge on the
ground of judicial bias, and (3) granted the motion for
counsel fees filed by the plaintiff, Lynda Pryor.2 We
dismiss as moot the appeal in AC 36454 and AC 36874,
because the property at issue was sold to a third party
in August, 2015. We decline to review the defendant’s
claims in AC 37424 and AC 37425 because they are
inadequately briefed. Accordingly, we affirm the judg-
ment in AC 37424 and AC 37425.
   The parties were married in the state of New York
on August 12, 1989. Three children were born of the
marriage. The plaintiff commenced a dissolution of mar-
riage action in 2008, and a judgment of dissolution was
rendered by the court, Calmar, J., on July 14, 2010,
after a contested trial.3 The judgment contained orders
relating to, inter alia, alimony, child support and the
disposition of the parties’ marital property.
                            I
                AC 36454 and AC 36874
   On June 12, 2013, the plaintiff filed a postdissolution
motion for order regarding the listing, marketing and
sale of the Williamsbridge Road property in New York.
Following a hearing, the court issued a ruling on May
6, 2014, in which it ordered the subject property to be
listed at $499,000 for ninety days. The court further
ordered: ‘‘If the property is not sold within 90 days, the
price shall be reduced by 5% every 90 days until the
property is sold. The court also orders that a ‘for sale’
sign be posted outside of the property.’’ The defendant
appealed from the court’s order on May 23, 2014.
   On October 22, 2015, the defendant’s attorney
informed the appellate clerk’s office that the subject
property had been sold.4 By letter dated November 3,
2015, the appellate clerk’s office advised counsel of
record to be prepared to address at oral argument
‘‘whether the defendant’s appeals from the trial court’s
order regarding a listing price for certain real property
should be dismissed as moot because the subject prop-
erty has now been sold. See Champagne v. Champagne,
85 Conn. App. 872, 876–78 [859 A.2d 942] (2004).’’ At
the time of oral argument, the parties acknowledged
that the property had been sold to a third party and
that the closing had taken place in August, 2015. The
plaintiff argued that the appeal relating to the listing
price was moot and should be dismissed. The defendant
claimed that Champagne was distinguishable from this
case and that the appeal was not moot. We conclude
that Champagne is dispositive of the defendant’s claims
and, accordingly, dismiss the appeal in AC 36454 and
AC 36874 as moot.
   ‘‘Mootness is a threshold issue that implicates subject
matter jurisdiction, which imposes a duty on the court
to dismiss a case if the court can no longer grant practi-
cal relief to the parties. . . . Mootness presents a cir-
cumstance wherein the issue before the court has been
resolved or had lost its significance because of a change
in the condition of affairs between the parties. . . .
[T]he existence of an actual controversy is an essential
requisite to appellate jurisdiction; it is not the province
of appellate courts to decide moot questions, discon-
nected from the granting of actual relief or from the
determination of which no practical relief can follow.
. . . In determining mootness, the dispositive question
is whether a successful appeal would benefit the plain-
tiff or defendant in any way.’’ (Internal quotation marks
omitted.) Kennedy v. Putman, 97 Conn. App. 815, 818,
905 A.2d 1280 (2006).
   In Champagne v. Champagne, supra, 85 Conn. App.
873–74, the defendant filed two appeals from the trial
court’s judgment of dissolution and various postdissolu-
tion rulings, claiming that the court improperly issued
certain orders pertaining to the method by which the
parties’ marital home would be sold. One of the claims
that the defendant raised was that the trial court
improperly awarded the plaintiff the sole authority to
set the listing price for the marital home. Id., 874. During
the pendency of the appeals, the marital home was sold
to a third party. Id., 877. In light of this fact, this court
held that the defendant’s claims that concerned the sale
of the marital home were moot. Id., 878. It reasoned
that because the marital home had been sold to a third
party, it could not afford the defendant any practical
relief regarding any orders that related to the method
by which the marital home was to be sold. Id., 877; see
also Morgan v. Morgan, 139 Conn. App. 808, 811–12,
57 A.3d 790 (2012) (plaintiff’s sale of real property to
nonparty during pendency of appeal rendered moot her
challenge to order requiring sale of property because
sale could not be undone); Fiddelman v. Redmon, 59
Conn. App. 481, 483–84, 757 A.2d 671 (2000) (defen-
dant’s claim concerning method of selling marital home
became moot because home was ultimately sold and
closing took place).
  Here, the defendant challenges the trial court’s order
regarding the method by which the subject property
was to be sold. Because the subject property has now
been sold and conveyed to a third party, this court will
not be able to afford the defendant any practical relief
regarding the method by which the property was to be
sold. Accordingly, the appeal in AC 36454 and AC 36874
is dismissed as moot.
                           II
               AC 37424 and AC 37425
   In the defendant’s second consolidated appeal, he
claims that the court improperly (1) denied his motion
to decrease the amount of his alimony and child support
obligations, (2) denied his motion to disqualify the pre-
siding judge on the ground of judicial bias, and (3)
granted the plaintiff’s motion for counsel fees. The
defendant’s brief is inadequate, and, thus, we decline
to review his claims. Accordingly, we affirm the judg-
ment of the trial court in AC 37424 and AC 37425.
   On May 2, 2014, the defendant filed a postdissolution
motion to modify his alimony and child support obliga-
tions. He requested a ‘‘downward modification’’ on the
ground that his ‘‘income ha[d] drastically decreased.’’
The court held a hearing on this motion, together with
other pending motions, on November 5 and 12, 2014.
Exhibits were admitted into evidence at that time. On
December 3, 2014, the court issued its ruling denying
the motion.5
   At the time of the hearing held on November 5, 2014,
the defendant filed a written motion to disqualify the
presiding judge with an accompanying affidavit signed
by the defendant.6 The court acknowledged its receipt,
stated that it had reviewed the motion, represented that
it had no bias or prejudice toward the defendant and
denied the defendant’s motion to disqualify from the
bench.
  In the court’s December 3, 2014 order, it additionally
ruled on the plaintiff’s February 24, 2014 motion for
counsel fees to defend the defendant’s appeal from a
prior ruling of the court on a postdissolution motion.
The court granted the plaintiff’s motion and ordered
the defendant to pay $8886.07 to the plaintiff on or
before December 22, 2014.
  The defendant has challenged the court’s rulings on
these three postdissolution motions. The plaintiff
argues that this court should not consider the defen-
dant’s claims because they are inadequately briefed for
appellate review. We agree with the plaintiff.
   Practice Book § 67-4 dictates the content and organi-
zation of an appellant’s brief. The brief shall contain
‘‘[a] statement of the nature of the proceedings and of
the facts of the case bearing on the issues raised. The
statement of facts shall be in narrative form, shall be
supported by appropriate references to the page or
pages of the transcript or to the document upon which
the party relies and shall not be unnecessarily detailed
or voluminous.’’ Practice Book § 67-4 (c). Further, ‘‘[t]he
argument [shall be] divided under appropriate headings
into as many parts as there are points to be presented,
with appropriate references to the statement of facts
or to the page or pages of the transcript or to the
relevant document. The argument on each point shall
include a separate, brief statement of the standard of
review the appellant believes should be applied.’’ Prac-
tice Book § 67-4 (d).
   ‘‘It is well settled that [w]e are not required to review
claims that are inadequately briefed. . . . We consis-
tently have held that [a]nalysis, rather than mere
abstract assertion, is required in order to avoid aban-
doning an issue by failure to brief the issue properly.
. . . [F]or this court judiciously and efficiently to con-
sider claims of error raised on appeal . . . the parties
must clearly and fully set forth their arguments in their
briefs. We do not reverse the judgment of a trial court
on the basis of challenges to its rulings that have not
been adequately briefed. . . . The parties may not
merely cite a legal principle without analyzing the rela-
tionship between the facts of the case and the law
cited. . . . [A]ssignments of error which are merely
mentioned but not briefed beyond a statement of the
claim will be deemed abandoned and will not be
reviewed by this court.’’ (Internal quotation marks omit-
ted.) Zappola v. Zappola, 159 Conn. App. 84, 86–87, 122
A.3d 267 (2015).
   The defendant’s brief is inadequate in many respects.
His ‘‘statement of material facts’’ is one page in length
and has no references to the transcript or the record.
The first argument, addressed to his claim that the court
improperly denied his May 2, 2014 postdissolution
motion for a ‘‘downward modification’’ of his alimony
and child support obligations, is two pages in length
and refers to ‘‘facts elicited during two days of hearings’’
without any reference to the page or pages of the tran-
script. Similarly, when referring to testimony, no refer-
ences to the transcript are provided. When discussing
the incomes of the parties, the defendant does not cite
to any of the exhibits for support of his claim. Finally,
the defendant criticizes the court for not ‘‘providing an
oral or written basis’’ for the denial of his motion, yet
he did not avail himself of the opportunity to seek an
articulation by the court pursuant to Practice Book
§ 66-5.7
   The portion of the defendant’s brief addressed to his
second claim, which is that the court improperly denied
his motion to disqualify the presiding judge, is similarly
deficient. In support of his argument of bias, the defen-
dant states that the court ‘‘routinely denied [his]
motions,’’8 that the court ‘‘commented on [his] motiva-
tion and/or conduct based upon the fact that he is an
attorney,’’ that the court ‘‘ignored motions filed by [the
defendant] and then advised that they were stale,’’ and
that the court ‘‘routinely granted [the plaintiff’s]
motions . . . .’’ There is not a single reference to the
transcript, an exhibit or any other document in the
record to support these allegations. It is not this court’s
function to comb through the voluminous trial court
file, which contains more than three hundred entries,
to determine whether the defendant’s claim is sup-
ported by the record. See Stuart v. Stuart, 112 Conn.
App. 160, 183, 962 A.2d 842 (2009), rev’d in part on
other grounds, 297 Conn. 26, 996 A.2d 259 (2010).
   The defendant’s third claim challenging the court’s
granting of the plaintiff’s motion for counsel fees also
is inadequately briefed. It is about one page in length,
does not provide the applicable standard of review, has
no citations to case law and contains no analysis. The
defendant simply asserts that the court’s award to the
plaintiff ‘‘amounts to nothing more than the court’s
continued attempts to punish [the defendant] for chal-
lenging the court’s improper orders . . . .’’ Because
the brief provides no citations to case law or legal
analysis, we likewise decline to address this claim.
  The appeal in AC 36454 and AC 36874 is dismissed.
The judgment in AC 37424 and AC 37425 is affirmed.
      In this opinion the other judges concurred.
  1
     In AC 36454, the defendant appealed from various other rulings of the
trial court. The defendant has not raised any of those claims in his appellate
brief, and, therefore, we deem them to be waived. See Episcopal Church
in the Diocese of Connecticut v. Gauss, 302 Conn. 386, 397 n.11, 28 A.3d
288 (2011).
   2
     In AC 37424, the defendant appealed from additional rulings of the trial
court other than those addressed in his appellate brief. We deem those
issues to be waived. See footnote 1 of this opinion.
   3
     A corrected memorandum of decision was issued by the court on July
28, 2010.
   4
     The trial court previously had terminated the appellate stay as to its
order regarding the listing price.
   5
     The court denied the motion without explanation.
   6
     Practice Book § 1-23 provides: ‘‘A motion to disqualify a judicial authority
shall be in writing and shall be accompanied by an affidavit setting forth
the facts relied upon to show the grounds for disqualification and a certificate
of the counsel of record that the motion is made in good faith. The motion
shall be filed no less than ten days before the time the case is called for trial
or hearing, unless good cause is shown for failure to file within such time.’’
   We note that the motion was filed on the first day of the two day hearing,
not ten days prior to the hearing, even though the record reflects that
the presiding judge had adjudicated several prior postdissolution motions
involving these parties. Further, the file does not reflect that defendant’s
counsel filed a good faith certificate.
   7
     We are aware of Practice Book § 61-10 (b), which provides in relevant
part: ‘‘The failure of any party on appeal to seek articulation pursuant to
[Practice Book §] 66-5 shall not be the sole ground upon which the court
declines to review any issue or claim on appeal. . . .’’ In the present case,
besides failing to seek an articulation to provide an adequate record, the
defendant has failed to adequately brief his claims.
   8
     It is well settled that ‘‘[a]dverse rulings do not themselves constitute
evidence of bias.’’ (Internal quotation marks omitted.) Lederle v. Spivey,
113 Conn. App. 177, 189 n.15, 965 A.2d 621, cert. denied, 291 Conn. 916, 970
A.2d 728 (2009).